IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                            ______________

                              NO. 92-9083
                            ______________


UNITED STATES OF AMERICA,                             Plaintiff-Appellee,

versus

TIMOTHY WAYNE SHANNON,                               Defendant-Appellant.

_________________________________________________________________

      Appeal from the United States District Court for the
                    Northern District of Texas
_________________________________________________________________

                              May 4, 1994

Before POLITZ, Chief Judge, GARWOOD, Circuit Judge, and PARKER*,
District Judge.

ROBERT M. PARKER, District Judge:

     Timothy Wayne Shannon was convicted by a jury of armed bank

robbery, using a firearm during and in relation to a federal crime

of violence, and possession of a firearm by a convicted felon.              He

was sentenced to a total of 562 months in prison.            Shannon appeals

the conviction on four grounds:    1) evidence of the involvement of

a firearm was not sufficient to support the convictions in counts

1, 2, and 3; 2) the district court abused its discretion in

refusing to suppress evidence and statements from an allegedly

unconstitutional,   warrantless   entry     of   a   motel    room;   3)   the

district court's statements to a venireman deprived him of an

impartial jury; and 4) the district court abused its discretion in

     *
        Chief Judge of the Eastern District of Texas, sitting by
designation.
refusing   to   allow   a   collateral   challenge   to   a   prior   state

conviction at sentencing.      We AFFIRM.

                    FACTS AND PROCEDURAL HISTORY

     On January 24, 1992, Patrick Shannon, brother of Timothy Wayne

Shannon (Shannon), purchased a Jennings .22 caliber semi-automatic

pistol which Shannon admitted to stealing, and which the Government

introduced at trial as Exhibit HG-1.        On January 31, 1992, Shannon

entered First Gilbralter Bank in Richardson, Texas, approached

Johnnie Moore (Moore), a drive-thru window teller, demanded money

and drew a gun.   Moore described the gun as being short, silver and

"like a cigarette lighter."        Shannon then demanded the drawer

contents from adjacent teller Rebecca Cruz (Cruz).              Cruz later

identified Shannon at trial as the bank robber, although she was

unable to pick out Shannon from a spread of photos shown to her by

the FBI, and testified that the bank robber had a gun that appeared

to be or was the gun introduced by the Government as Exhibit HG-1.

While Shannon was addressing Cruz, Moore prepared bait money with

an exploding dye pack, pulling the clip which activated the bank's

surveillance camera. Cruz also activated the camera. Shannon left

the bank with approximately $3,100.00.

     Shannon's probation officer, Elizabeth Epie, whom he visited

on January 31, testified at trial that Shannon was the person

photographed by the surveillance camera, and that he was wearing

the same clothes she had seen him in at their visit.          Randall Riley

(Riley), and acquaintance of Shannon, also identified him as the

person in the surveillance camera photographs.


                                    2
      Rene Pieper (Pieper) was driving near the First Gilbralter

Bank when she observed a brown older model car with the engine

running in an alley near the bank.              The driver of the car was

Charles Morse (Morse).      Pieper testified that she saw Shannon run

from the bank into the path of her car.           Then she saw the brown car

pull out with Shannon in the front passenger seat.                    She followed

the car and wrote down the license plate numbers, returned to the

bank, and reported what she saw to the police.

      Morse testified that he took Shannon to Morse's house and

later to Room 140 at a Days Inn in Garland, Texas, where they

attempted to wash out the dye on the money with various chemicals.

Morse did not see Shannon with a gun on January 31, but did see him

in   possession   of   a   .22   semi-automatic        pistol    on    a   previous

occasion,   and   that     the   pistol    he    saw     was    similar      to   the

Government's Exhibit HG-1.

      On February 5, 1992, FBI Agent Miles Burden filed a criminal

complaint   against    Shannon,    and    an    arrest    warrant      was   issued

charging Shannon with the January 31 robbery of First Gilbralter

Bank.

      On February 6, 1992, Shannon was driving around in his car

with Riley when Shannon exited the car and entered the Lake

Highlands Branch of Bank One in Dallas, Texas. He approached Susan

Krempl, a teller at the drive-thru window and lobby window, showed

her a silver gun and demanded money.            Krempl gave him bait money

containing a tracking device.       She later identified Shannon as the

robber and also identified the bait money list.                  Another teller


                                      3
activated the surveillance camera, but Shannon passed under the

camera before it was activated.         He returned to the car with

approximately $2,900.00 in cash and a gun that resembled the

Government's Exhibit HG-1.    He told Riley he had robbed the bank.

     Shannon drove to the Jupiter Inn Motel, parked his car across

the street, and he and Riley went to Room 210, which was rented by

Robert Reid (Reid).    Shannon placed the gun under the mattress and

tried to shave off his mustache.       An Electronic Tracking System

(ETS) unit tracked the signal from the tracker device place with

the bait money to the Jupiter Inn Motel.       With the hand-held ETS

unit, police officers tracked the signal to Room 211.       Believing

that the robber was in Room 211, the officers decided to clear the

occupants in the surrounding rooms in case the incident led to an

exchange of gunfire.   They knocked on Room 210; the door came open,

and they observed Shannon, Riley, and Reid sitting on the bed.

     Dallas Police Officer Marvin Swafford (Swafford) noticed that

all three men fit the description of the suspect.    He asked the men

to step out of the room.       As Shannon walked past the officer

carrying the ETS unit, the signal "went directly" to one of

Shannon's boots. The officers searched the boot and discovered the

bait money and tracking device.       All three men were arrested and

given their Miranda warnings. Shannon told Swafford that Riley and

Reid did not participate in the bank robbery, and that he acted

alone.   Believing that the ETS unit was a metal detector, he told

the officers that the gun was under the mattress in the motel room.

The officers then entered the room and retrieved the gun from under


                                  4
the mattress.

     On February 26, 1992, Shannon was charged in a six-count

indictment with armed bank robbery, 18 U.S.C. §§ 2113(a) and (d)

(Counts 1 and 4), using a firearm during and in relation to a

federal crime of violence, 18 U.S.C. § 924(c)(1) (Counts 2 and 5),

and possession of a firearm by a convicted felon, 18 U.S.C. §

922(g)(1) (Counts 3 and 6).          Shannon pleaded not guilty on all

counts and proceeded to trial before a jury.             Prior to trial,

Shannon moved to suppress evidence seized from his person and from

the motel room and statements made to government agents and police

officers.   The district court denied the motions.            Shannon moved

for judgment of acquittal at the close of the Government's case-in-

chief, but did not renew that motion at the close of his own

evidence.   The jury found Shannon guilty on all counts.             He was

sentenced by the district court to a term of imprisonment totaling

562 months, along with supervised release for three years and

$3,631.00 in restitution.     Shannon timely appeals.

                           MOTION TO SUPPRESS

     In   reviewing   a   district    court's   ruling   on   a   motion   to

suppress, the reviewing court must consider the evidence in the

light most favorable to the prevailing party, accepting factual

findings unless clearly erroneous and reviewing questions of law de

novo. United States v. Richard, 994 F.2d 244, 247 (5th Cir. 1993).

     Shannon argues that the search of Room 210 of the Jupiter Inn

Motel on February 6, 1992 was unconstitutional, and that the

district court erred in refusing to suppress the fruits of that


                                      5
search.   He claims that the search amounted to a warrantless entry

without probable cause and absent exigent circumstances.

     The Government argues that Shannon has failed to establish his

standing to challenge the search.      In order to establish standing

to challenge the search, Shannon must show that he has a privacy or

property interest in the premises searched or items seized which

justifies a reasonable expectation of privacy therein. United

States v. Pierce, 959 F.2d 1297, 1303 (5th Cir.), cert. denied, ___

U.S. ___, 113 S.Ct. 621 (1992).   We find it unnecessary to address

the issue of Shannon's standing since it does not effect the

outcome of this case.   Therefore, we will assume, as the district

court did, that Shannon does have standing to challenge the search.

     Shannon argues that there was no probable cause to support

entry of Room 210 because the ETS unit led police officers to

believe that the suspects would be found in Room 211.     The ETS unit

led the officers to Room 211.         Recognizing their obligation to

protect the occupants of the rooms adjacent to Room 211, the

officers knocked on the door of Room 210.     When the door came open,

the officers did not enter the room.     Instead, they asked the three

men inside (who they later discovered to be Shannon, Reid and

Riley) to clear the room so that they could secure the area.     When

Shannon, Riley and Reid exited the room, the ETS unit alerted to

Shannon's boot.   With probable cause to search Shannon's boot, the

officers discovered the tracker and the bait money and arrested all

three men.   It was not until after Shannon was arrested and read

his Miranda warnings that he identified the location of the gun to


                                  6
the officers stating, "Has that metal detector you have in your

hand discovered the gun is under the mattress in the room?"                      Then

Shannon indicated what side of the mattress the gun was under.                    The

officers did not enter the motel room until after Shannon directed

them to the mattress to recover the Government's Exhibit HG-1.

       The    warrantless       search    of    someone's       motel     room     is

presumptively unreasonable unless the occupant consents or exigent

circumstances exist to justify the intrusion. United States v.

Richard, 994 F.2d 244, 247 (5th Cir. 1993).                  If the officers have

no warrant or consent, they must have exigent circumstances to

enter a suspect's motel room, even if they already have probable

cause to arrest the suspect. Id.              The exigent circumstances that

must    exist   include:        hot   pursuit   of    a    suspected    felon;    the

possibility that evidence may be removed or destroyed; and danger

to the lives of officers or others. Id. at 247-48.

       The district court found that the search of Room 210 of the

Jupiter Inn Motel and the seizure of the gun inside the room was

valid.       Considering the record as a whole, we find that the

district court's findings were not clearly erroneous. The officers

had    probable   cause    to    arrest   Reid,      Riley    and   Shannon   after

Shannon's boot alerted the ETS unit.                      Once the officers had

arrested the three suspects and given them their Miranda warnings,

Shannon informed the officers that a gun was still in the motel

room.    Until that moment, the officers had not entered the motel

room, so they were unaware of who might still be inside the room.

After hearing Shannon's statement regarding the location of a gun,


                                          7
it would be reasonable for the officers to believe that there was

a possibility of danger to themselves or other motel guests if an

unknown suspect who might still be inside the room were to gain

access to the gun after hearing Shannon tell the officers were the

gun was located.   Therefore, we find that exigent circumstances

arose when Shannon told the officers that the gun was under the

mattress inside the motel room, and we hold that the search of Room

210 of the Jupiter Inn Motel was valid and the district court did

not err in denying Shannon's motion to suppress the fruits of the

search of Room 210 of the Jupiter Inn Motel.1

                            VOIR DIRE

     The district court has broad discretion in conducting voir

dire, and the reviewing court will not overturn its decision

regarding impartiality absent a clear abuse of discretion. United

States v. Rodriguez, 993, F.2d 1170, 1176 (5th Cir. 1993).      An

abuse of discretion will be found when there is insufficient

questioning to produce some basis for defense counsel to exercise

a reasonably knowledgeable right of challenge. Id.

     Shannon contends that he was deprived of a fair and impartial

     1
        We note that the facts also reveal the possibility that
Shannon consented to the search of the motel room. A search
conducted pursuant to valid consent is an exception to the Fourth
Amendment's warrant and probable cause requirements. Schneckloth
v. Bustamonte, 412 U.S. 218, 219, 93 S.Ct. 2041, 2043, 36 L.Ed.2d
854 (1973). Shannon's identification of the exact location of
the gun in the room may have led the officers to reasonably
believe in good faith that Shannon had consented to their entry
into the motel room and their seizure of the gun. See United
States v. De Leon-Reyna, 930 F.2d 396, 399 (5th Cir. 1991)
(noting that a search is valid if the officers' belief that they
had consent, in light of all the circumstances, was objectively
reasonable).

                                8
jury by the remarks of the district court judge in the presence of

the venire panel to Juror James Edward Crawford, Jr. (Crawford).

He argues that the remarks had a chilling effect on the candor of

the rest of the venire panel, so that they were unwilling to admit

to partiality and to answer honestly the questions posed by the

court during the rest of voir dire.       Therefore, it was impossible

to gain the necessary information to intelligently exercise his

peremptory strikes.

     After   advising   the   venire   panel   of   the   charges   against

Shannon, the district court asked if there was anyone who could not

serve as a fair and impartial juror.       Crawford informed the court

that he had been a victim of two robberies and did not think that

was fair.    He stated that he felt that any person who comes to

trial is guilty of something.     In response, the court remarked:

     Well, I don't think that is right and I didn't ask you
     for that answer...That is an unfair thing for you to say.
     If you can't serve you can't serve. You will report back
     upstairs and I will let them know about you and you are
     excused at this time but I admonish you if you answer a
     question   in   another   courtroom   just   answer   the
     question...And don't volunteer an answer.

Shannon did not object to the court's remarks to Crawford until

after the court finished its direct questioning of the panel, when

he requested the court to order a new venire panel.          The district

court denied his request.

     In United States v. Colabella,2 a case factually similar to

ours, the Second Circuit refused to speculate about possible jury


     2
        448 F.2d 1299 (2d Cir. 1971), cert. denied, 405 U.S. 929,
92 S.Ct. 981, 30 L.Ed.2d 803 (1972).

                                   9
bias, holding that the district court's chastising remarks towards

several venirepersons who appeared to voice their bias in order to

get out   of   jury   duty   did    not    result   in   a   violation   of   the

defendant's Sixth Amendment rights. Colabella, 448 F.2d at 1302-03.

The same reasoning applies in this case.            We find that the court's

remarks in front of the venire panel to Crawford did not deprive

Shannon of a fair and impartial jury.          Therefore, we hold that the

district court did not abuse its discretion in refusing Shannon's

request for a new venire panel.

                COLLATERAL ATTACK OF PRIOR CONVICTION

     The district court will ordinarily entertain a challenge to a

prior state conviction in a sentencing hearing if it does not

appear that the defendant has an alternative remedy through which

to challenge the conviction. United States v. Canales, 960 F.2d

1311, 1317 (5th Cir. 1992).        However, even if it is determined that

the defendant does not have an avenue besides the sentencing

hearing or a subsequent proceeding pursuant to 28 U.S.C. § 2255,

the court may exercise its discretion to decide whether to hear a

challenge to the prior conviction. Id.          Therefore, the standard of

review to be applied by the reviewing court is one of an abuse of

discretion.

     Shannon contends that a 1987 state court conviction for

attempted burglary, which qualified him as a career offender under

the Sentencing Guidelines, was invalid because his guilty plea was

involuntary; the plea colloquy was inadequate; and exculpatory

evidence surfaced concerning Shannon.          Shannon moved to invalidate


                                      10
the 1987 conviction.    Relying on this Court's opinion in United

States v. Canales,3 the district court declined to entertain the

collateral challenge to the 1987 conviction.

     The district court's decision was based on its finding that

Shannon possessed alternative means for relief in state court;

notions of comity favored deferring to the state court; the alleged

invalidity was not apparent from the record and the challenge was

likely to be contested; and the names and availability of witnesses

were uncertain.   In United States v. Canales this Court held:

     Where the issue is contested and its resolution not
     clearly apparent from the record, discretion should
     normally be exercised by declining to consider the
     challenge to a conviction by another court if the
     defendant has available an alternative remedy (apart from
     a later section 2255 proceeding in the then sentencing
     court itself).

United States v. Canales, 960 F.2d at 1316.       The district court's

finding that Shannon maintained the alternative remedy of filing

state habeas petition pursuant to Article 11.07 of the Texas Code

of Criminal Procedure was not clearly erroneous.        Therefore, we

hold that the district court did not abuse its discretion in

disallowing Shannon's challenge to the 1987 state court conviction.



                      POSSESSION/USE OF FIREARM

     Shannon contends that the Government failed to prove beyond a

reasonable doubt that he used a "dangerous weapon" in committing

Counts 1, 2, and 3.    However, because Shannon failed to renew his

motion for judgment of acquittal at the close of the evidence, he

     3
         960 F.2d 1311, 1315 (5th Cir. 1992).

                                 11
has waived any objection to the motion's denial. United States v.

Knezek, 964 F.2d 394, 399-400 (5th Cir. 1992).       Therefore, the

standard of review is restricted to whether there has been a

"manifest miscarriage of justice." Id. Shannon's conviction may be

reversed only if "the record is 'devoid of evidence pointing to

guilt.'" United States v. Singer, 970 F.2d 1414, 1418 (5th Cir.

1992).

     We have reviewed the evidence in this case.      We find that

there is substantial evidence to support the conviction on Counts

1, 2, and 3.   Having found no manifest miscarriage of justice, we

affirm Shannon's conviction on Counts 1, 2, and 3.

                            CONCLUSION

     For the reasons stated above, the judgment of the district

court is affirmed.




                                12